IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-30771



ELTON DEVILLE,

                                            Plaintiff-Appellant,


versus

FALCO LIME, INC.; CRAIG W. MARKS,

                                            Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 96-CV-379
                        - - - - - - - - - -
                          February 19, 1997
Before KING, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the application of Elton Deville for

leave to file his brief in its present form is GRANTED.

     IT IS FURTHER ORDERED that Deville’s motion for leave to

proceed in forma pauperis (IFP) is DENIED, because his appeal

lacks arguable merit and is therefore frivolous.      See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Because the appeal

is frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30771
                               - 2 -

See 5th Cir. R. 42.2.   The district court did not err by granting

summary judgment to the appellees on Deville’s claims that they

obtained other judgments against him by improper means.

     We caution Deville that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions Deville is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.